EXHIBIT 10.45

AMENDMENT NUMBER ONE

TO THE

HEALTH NET, INC.

MANAGEMENT INCENTIVE PLAN

WHEREAS, the Company maintains the Health Net, Inc. Management Incentive Plan
(the “Plan”) for the benefit of key employees of the Company and its
subsidiaries;

WHEREAS, the Company desires to amend the Plan to clarify that awards made under
the Plan are intended satisfy the short-term deferral exemption in accordance
with Treasury Regulation Section 1.409A-1(b)(4); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
the power to amend the Plan pursuant to Article IX thereof.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the power of amendment
contained in Article IX of the Plan, the Plan is hereby amended as follows:

 

  1. By striking the Section V(e) in its entirety and replacing it with the
following:

“(e) Payment of Incentive Awards.

Incentive Awards shall be payable to Participants no later than March 15th
following the Plan Year in which an Incentive Award is earned. The Compensation
Committee, in its sole discretion, may permit a Participant to defer the receipt
of an Incentive Award under a deferred compensation plan or plans of the
Company, as may be in effect from time to time, in accordance with rules and
procedures established by the Senior Vice President Organization Effectiveness,
and in a manner that satisfies the requirements of Section 409A of the Code.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 12th day of November, 2008.

 

HEALTH NET, INC. By:  

/s/ Karin Mayhew

Name:   Karin Mayhew Title:   Senior Vice President, Organization Effectiveness